Citation Nr: 0532714	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  02-18 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUES

1.  Entitlement to an increased evaluation for arthralgia of 
the left knee with a history of tendonitis, currently 
assigned a 10 percent disability evaluation.

2.  Entitlement to an increased evaluation for patellofemoral 
pain syndrome with arthralgia of the right knee, currently 
assigned a 10 percent disability evaluation.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1992 to May 
1993.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

The Board also observes that the veteran indicated in his 
January 2001 claim that he had had problems with his hips in 
service and that he was currently unemployed partially due to 
his hips.  It is unclear as to whether the veteran intended 
to file a separate claim for service connection for his hips.  
However, that matter is not currently before the Board 
because it has not been prepared for appellate review.  
Accordingly, that matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's arthralgia of the left knee with a history 
of tendonitis is not productive of moderate recurrent 
subluxation or instability.

3.  Objective evidence of left knee arthritis is of record, 
but it is not manifested by limited or painful motion.

4.  The veteran's patellofemoral pain syndrome with 
arthralgia of the right knee is not productive of moderate 
recurrent subluxation or instability.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for arthralgia of the left knee with a history of tendonitis 
have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-4.45, 
4.71a, Diagnostic Code 5257(2005). 

2.  The criteria for an evaluation in excess of 10 percent 
for patellofemoral pain syndrome with arthralgia of the right 
knee have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-
4.45, 4.71a, Diagnostic Code 5257 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  The Board observes that the veteran was not provided 
notice of the VCAA before the initial adjudication of this 
case in January 2002.  However, during the course of this 
appeal, the RO did provide the veteran with a letter in 
December 2004, which met the notification requirements of the 
VCAA, prior to certifying his case to the Board for appellate 
review.  Therefore, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  
  
In this regard, the Board notes that, while notice provided 
to the veteran was not given prior to the first AOJ 
adjudication of the claims, notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices, and he has taken full 
advantage of these opportunities, submitting evidence and 
numerous pages of argument over the years in support of his 
claims.  Viewed in context, the furnishing of the VCAA notice 
after the decision that led to the appeal did not compromise 
"the essential fairness of the [adjudication]."  
Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005).  The 
veteran has had a "meaningful opportunity to participate 
effectively" in the processing of his claims.  Id., at 120-
21.  Therefore, with respect to the timing requirement for 
the VCAA notice, the Board concludes that to decide this 
appeal would not be prejudicial to the claimant.

The requirements with respect to the content of the VCAA 
notice were met in this case.  VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

In this case, the RO informed the veteran in the December 
2004 VCAA letter about the information and evidence that is 
necessary to substantiate the claims for increased 
evaluations in this case.  Specifically, the December 2004 
letter stated, "To establish entitlement to an increased 
evaluation for your service-connected disability, the 
evidence must show that your service-connected condition has 
gotten worse."   Additionally, the October 2002 Statement of 
the Case (SOC) and the August 2004 Supplemental Statement of 
the Case (SSOC) notified the veteran of the reasons for the 
denial of his application and, in so doing, informed him of 
the evidence that was needed to substantiate the claims.  

In addition, the December 2004 VCAA letter informed the 
veteran about the information and evidence that VA would seek 
to provide.  In particular, the letter stated that VA would 
make reasonable efforts to obtain the evidence necessary to 
support his claim, including requesting medical records, 
employment records, or records from other Federal agencies.  
The veteran was also informed that a medical examination 
would be provided or that a medical opinion would be obtained 
if VA determined that such evidence was necessary to make a 
decision on his claim.  

The RO also notified the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
December 2004 letter informed the veteran that he must 
provide enough information about his records so that VA can 
request them from the person or agency that has them.  The 
veteran was also informed that it was still his 
responsibility to ensure that VA receives all records that 
not are in the possession of a Federal department or agency.

Although the VCAA notice letters that were provided to the 
veteran did not specifically contain the "fourth element," 
the Board finds that the veteran was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  In this regard, the RO has informed the veteran in 
the rating decision, SOC, and SSOC of the reasons for the 
denial of his claims and, in so doing, informed him of the 
evidence that was needed to substantiate those claims.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

In addition, the duty to assist the veteran has also been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claims.  Additionally, the veteran was afforded VA 
examinations in April 2002 and August 2002.  VA has also 
assisted the veteran and his representative throughout the 
course of this appeal by providing them with a SOC and SSOC, 
which informed them of the laws and regulations relevant to 
the veteran's claims.  For these reasons, the Board concludes 
that VA has fulfilled the duty to assist the appellant in 
this case.


Background and Evidence

A rating decision dated in April 1994 granted service 
connection for tendonitis of the left knee and for 
patellofemoral pain syndrome of the right knee and assigned 
separate noncompensable and 10 percent disability 
evaluations, respectively, effective from May 4, 1993.  That 
determination was based on a review of the veteran's service 
medical records as well as on the findings of a VA 
examination performed in February 1994.  An April 1996 rating 
decision later increased the veteran's evaluation for his 
left knee disorder to 10 percent effective from April 5, 1996 
and continued his 10 percent disability evaluation for his 
right knee disorder.  The veteran subsequently filed a claim 
for an increased evaluation for both disabilities in January 
2001, and the January 2002 rating decision currently on 
appeal denied that claim.  A subsequent rating decision dated 
in October 2002 also continued the veteran's disability 
evaluations assigned for his left and right knee 
disabilities.  During the pendency of the appeal, the 
veteran's separate 10 percent disability evaluations have 
remained in effect until the present time.

VA medical records dated from January 2001 to May 2004 
document the veteran as having been seen in January 2001 for 
his bilateral knee pain.  He described his pain as variable, 
as his knees were sometimes very painful and at other times 
they were not painful at all.  It was noted that there was no 
recent injury or trauma.  The veteran had been given some 
shoe inserts, but he was never given exercises to strengthen 
his quadriceps.  A physical examination revealed intact 
ligaments bilaterally, and a MRI of his right knee was 
negative for any ligamentous or meniscal injury.  He was 
assessed as having bilateral knee pain that was possibly 
patellofemoral, and he was referred to physical therapy for 
strengthening exercises.  The veteran was later seen in 
October 2003 for a follow-up appointment for his knee pain, 
hypertension, and bipolar disorder.  A physical examination 
did not reveal the veteran to be in any acute distress.  He 
was assessed as having degenerative joint disease of the 
bilateral knees.

The veteran was scheduled for a VA examination in January 
2002, but he failed to report for that appointment.

The veteran was afforded a VA examination in April 2002 
during which he complained of pain, weakness, stiffness, 
swelling, heat, redness, instability, giving way, locking, 
and lack of endurance in both of his knees.  With respect to 
his right knee, the veteran rated the pain as a three out of 
a scale of one to ten, which he indicated occurred between 
the joint line and behind the patella.  He related that his 
right knee was weak and quivered, especially when he walked 
up and down stairs.  His right knee was stiff for 
approximately 30 minutes every morning, and it became hot and 
red at random.  His knee gave way and caused him to place his 
knee on the ground, particularly if he was trying to stand on 
the balls of his feet.  The knee locked in extension, and the 
veteran noted that he had to twist and pop his knee to 
release it.  He indicated that he could only walk one half to 
three-eighths of a mile on even ground and approximately 100 
yards on uneven ground, and he could run approximately 50 
yards with increased pain during that run.  He stated that he 
could only sit for one-half to three-quarters of an hour 
before his knee locked up.  The veteran reported having 
difficulty climbing stairs, and he had to rest after three 
flights of stairs.  

With respect to his left knee, the veteran rated his pain as 
a three and a six on a scale of one to ten, which occurred in 
the posterior aspect of his knee along the joint line and 
under the patella.  He stated that his left knee buckled with 
sitting after 30 minutes, and it randomly became hot and red.  
His quadriceps muscle often gave out and could not hold his 
weight.  The veteran noted that his left knee also locked in 
extension and that he had to twist and pop the knee to unlock 
it.  

The veteran also indicated that he took Tylenol infrequently, 
which did decrease his pain.  He further complained of flare-
ups of his joint disease during which his pain increased to 
approximately a six out of a scale of one to ten.  These 
flare-ups occurred about two times per month and lasted from 
one hour to two days.  The veteran believed that the weather 
as well as increased activity precipitated those flare-ups.  
Tylenol and bedrest alleviated the pain.  The veteran denied 
using crutches, canes, or corrective shoes, and he had not 
had any surgery, but he did occasionally wear a patellar J 
splint.  He reported falling to his knees several times at 
work due to a lack of strength in his quadriceps, but he 
denied having any episodes of dislocation or recurrent 
subluxation as well as any inflammatory arthritis or 
constitutional symptoms of inflammatory arthritis.  The 
veteran indicated that he was working three different jobs 
and stated that he had not lost any time even though he had 
had some difficulty with tasks.  

A physical examination found his right knee to have flexion 
to 134 degrees and extension to zero degrees.  His left knee 
had 137 degrees of flexion and extension to zero degrees.  
Stability of the medial and lateral ligaments were tested 
using varus and valgus stressors in neutral and 30 degrees of 
flexion, and the anterior and posterior cruciate ligaments 
were tested using the Lachman's test and posterior drawer 
test.  None of these tests revealed any motion bilaterally.  
The medial and lateral menisci were also tested using the 
McMurray's test, and there was no pivot shift, crepitus, or 
pain.  It was noted that the veteran had severe bilateral 
atrophy of his quadriceps, and the examiner indicated that 
the joints were not painful in motion, but that the veteran 
was additionally limited by easy fatigue and weakness of his 
quadriceps.  The veteran was unable to extend his knees at 
stronger than a three out of five measurement, and he seemed 
to lack endurance in stair climbing during a one minute test.  
There was objective evidence of painful motion as well as 
left knee effusion.  The veteran's gait was smooth, but there 
was some audible crepitus as his patellae contact the femoral 
condyles with each step.  There was no ankylosis, and his leg 
lengths were equal.  X-rays were obtained, which showed 
normal alignment.  There were not fractures or dislocation, 
but tiny spurs were noted from the articular margin of the 
left patella suggesting minimal degenerative arthritis of the 
left patellofemoral joint.  Otherwise, there were no 
significant findings noted in his knees.  The examiner 
diagnosed the veteran with mild degenerative arthritis of the 
patellofemoral joint of the left knee.

The veteran was also provided a VA examination in August 2002 
at which time he complained of constant aching and swelling 
in both knees.  He noted that his knees were stiff at times 
and related that sitting for a long time, moving around, or 
standing increased the pain.  The veteran indicated that heat 
did seem to help, but he denied using any knee braces.  A 
physical examination found the veteran to have a normal toe-
heel gait, and his posture was good.  He did not appear to be 
in any pain, and squatting was possible without any 
complaints.  His knees were normally aligned without any 
swelling, effusion, or warmth, and his ligaments were stable.  
McMurray and drawer tests were negative.  The veteran did 
complain of tenderness over the femoral condyle on both 
sides, but patellar position was normal without any 
tenderness.  His range of motion was zero to 140 degrees, and 
his quadriceps muscle tone was good.  It was also noted that 
an apprehension test was negative.  X-rays of both knees 
appeared normal.  The veteran was diagnosed with a history of 
an injury to the left knee with pain on both sides, and it 
was noted that there was normal range of motion with minimal 
subjective discomfort.  The examiner commented that he had 
essentially normal bilateral knees, but that he did complain 
of arthralgia.

In his October 2002 VA Form 9, the veteran complained of 
constant aching, popping, grinding, and swelling.  

In his June 2004 hearing testimony before a decision review 
officer at the RO, the veteran described his current 
symptomatology, such as swelling, subluxation, and giving 
way, and he claimed that his knee disabilities had interfered 
with his employment.


Law and Analysis

The veteran contends that he is entitled to increased 
evaluations for his left and right knee disabilities.  More 
specifically, he claims that the current evaluations assigned 
for his disorders do not accurately reflect the severity of 
the symptomatology associated with those disabilities.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59.

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General 
Counsel has stated that compensating a claimant for separate 
functional impairment under Diagnostic Code 5257 and 5003 
does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 
1, 1997).  

VA General Counsel held in VAOPGCPREC 23-97 that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that if a 
veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also X-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.  In addition, 
General Counsel considered a hypothetical situation in which 
a knee disability was evaluated under Diagnostic Code 5259 
that was productive of pain, tenderness, friction, 
osteoarthritis established by x-rays, and a slight loss of 
motion.  For the purposes of the hypothetical, it was assumed 
that Diagnostic Code 5259 did not involve limitation of 
motion.  Given the findings of osteoarthritis, the General 
Counsel stated that the availability of a separate evaluation 
under Diagnostic Code 5003 in light of sections 4.40, 4.45, 
4.59 must be considered.  See Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991).  Absent x-ray findings of 
arthritis, limitation of motion should be considered under 
Diagnostic Codes 5260 and 5261.  The claimant's painful 
motion may add to the actual limitation of motion so as to 
warrant a rating under Diagnostic Codes 5260 or 5261.  

The General Counsel further noted in VAOPGCPREC 9-98 that the 
removal of the semilunar cartilage may involve restriction of 
movement caused by tears and displacements of the menisci, 
but that the procedure may result in complications such as 
reflex sympathetic dystrophy, which can produce loss of 
motion.  Therefore, limitation of motion is a relevant 
consideration under Diagnostic Code 5259, and the provisions 
of 4.40, 4.45, and 4.59 must be considered.  

In addition, the VA General Counsel has held that separate 
ratings may be assigned under DC 5260 and DC 5261 for 
disability of the same joint.  VAOPGCPREC 9-2004 (September 
17, 2004).

The veteran is currently assigned separate 10 percent 
disability evaluations for his arthralgia of the left knee 
with a history of tendonitis and for his patellofemoral pain 
syndrome with arthralgia of the right knee pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  Under that 
diagnostic code, a 10 percent disability evaluation is 
assigned when there is slight recurrent subluxation or 
lateral instability, and a 20 percent disability evaluation 
is warranted when such impairment is moderate.  


I.  Left Knee

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an increased evaluation for his 
service-connected left knee disability.  The medical evidence 
of record does not show the veteran to have moderate 
recurrent subluxation or lateral instability.  In this 
regard, the April 2002 VA examiner tested the stability of 
the medial and lateral ligaments as well as the posterior and 
anterior cruciate ligaments and found that there was no 
motion bilaterally.  The veteran also denied having any 
recurrent subluxation at the time of the April 2002 VA 
examination.  In addition, the August 2002 VA examiner noted 
that the veteran's ligaments were stable and that the 
McMurray and drawer tests were negative.  As such, the 
veteran has not been shown to have met the criteria for an 
increased evaluation under Diagnostic Code 5257.

While the Board has considered whether an increased or even 
separate evaluation would be in order under other relevant 
diagnostic codes, such as that governing ankylosis, 
dislocated semilunar cartilage, removal of semilunar 
cartilage, limitation of extension, limitation of flexion, 
and impairment of the tibia and fibula, the Board finds that 
the criteria for a higher or separate rating are simply not 
met.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256, 5258, 
5259, 5260, 5261, and 5262 (2005).  In this regard, the Board 
notes that the veteran does not have dislocated semilunar 
cartilage, removal of semilunar cartilage, or impairment of 
the tibia and fibula.  Nor has he been shown to have 
ankylosis or limitation of motion.  In fact, the April 2002 
VA examination found him to have flexion to 137 degrees, and 
the August 2002 VA examiner noted that he had 140 degrees of 
flexion.  Both examinations revealed him to have extension to 
zero degrees.  Parenthetically, the Board notes that a normal 
range of the knee is zero to 140 degrees.  See 38 C.F.R. 
§ 4.71a, Plate II.  The Board further observes that a 10 
percent disability evaluation represents the maximum 
schedular rating available under Diagnostic Code 5259.

The Board has also considered, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness. 
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).  However, Diagnostic Code 5257 provides for 
evaluation of instability of the knee without reference to 
limitation of motion.  Therefore, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 do not apply to evaluations under Diagnostic 
Code 5257.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996). 

In addition, the Board has considered whether the veteran 
would be entitled to a separate evaluation for arthritis of 
the left knee 38 C.F.R. § 4.71a, Diagnostic Codes 5002-5010.  
See VAOPGCPREC 9-98 or VAOGCPREC 23-97.  The Board 
acknowledges that x-rays have confirmed the presence of 
arthritis in the left knee.  In this regard, x-rays were 
obtained at the time of the April 2002 VA examination, which 
revealed tiny spurs from the articular margin of the left 
patella that suggested minimal degenerative arthritis of the 
left patellofemoral joint, and the examiner diagnosed the 
veteran with mild degenerative arthritis of the 
patellofemoral joint of the left knee.

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2005), degenerative arthritis established by X-ray 
findings is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved, which in this case would be Diagnostic Codes 
5260 (limitation of flexion of the leg) and 5261 (limitation 
of extension of the leg).  As previously mentioned, when a 
knee disorder is already rated under Diagnostic Code 5257, 
the veteran must also have limitation of motion under 
Diagnostic Code 5260 or 5261 in order to obtain a separate 
rating for arthritis.  If the veteran does not at least meet 
the criteria for a zero percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned.  See VAOGCPREC 23-97.  As discussed above, 
the medical evidence of record does not show veteran to have 
flexion limited to 60 degrees or extension limited to 5 
degrees.  As such, the veteran has not met the criteria for a 
noncompensable evaluation under Diagnostic Codes 5260 and 
5261.  

Nevertheless, as discussed above, VAOPGCPREC 9-98 noted the 
Court's holding that, when read together, Diagnostic Code 
5003 and 38 C.F.R. § 4.59 provide that painful motion due to 
arthritis is deemed to be limitation of motion and warrants 
the minimum rating for a joint, even if there is no actual 
limitation of motion.  See Lichtenfels v. Derwinski; 1 Vet. 
App. 484, 488 (1991).  It was further stated that if a 
veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also X-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.  However, in 
this case, the medical evidence of record does not show the 
veteran to have painful and limited motion.  In this regard, 
the April 2002 VA examiner commented that the veteran's 
joints were not painful in motion, and the August 2002 
examiner observed that he did not appear to be in any pain.  
Accordingly, the veteran is not entitled to a separate 
evaluation for arthritis in his left knee.  Therefore, the 
Board finds that the preponderance of the evidence is against 
an increased evaluation for the veteran's left knee 
disability.  


II.  Right Knee

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an increased evaluation for his 
service-connected right knee disability.  The medical 
evidence of record does not show the veteran to have moderate 
recurrent subluxation or lateral instability.  In fact, the 
April 2002 VA examiner tested the stability of the medial and 
lateral ligaments as well as the posterior and anterior 
cruciate ligaments and found that there was no motion 
bilaterally, and the veteran even denied having any recurrent 
subluxation.  In addition, the August 2002 VA examiner noted 
that the veteran's ligaments were stable and that the 
McMurray and drawer tests were negative.  As such, the 
veteran has not been shown to have met the criteria for an 
increased evaluation under Diagnostic Code 5257.

While the Board has considered whether an increased or even 
separate evaluation would be in order under other relevant 
diagnostic codes, such as that governing ankylosis, 
dislocated semilunar cartilage, removal of semilunar 
cartilage, limitation of extension, limitation of flexion, 
and impairment of the tibia and fibula, the Board finds that 
the criteria for a higher or separate rating are simply not 
met.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256, 5258, 
5259, 5260, 5261, and 5262 (2005).  In this regard, the Board 
notes that the veteran does not have dislocated semilunar 
cartilage, removal of semilunar cartilage, or impairment of 
the tibia and fibula.  Nor has he been shown to have 
ankylosis or limitation of motion.  In fact, the April 2002 
VA examination found his right knee to have flexion to 134 
degrees, and the August 2002 VA examiner noted that he had 
140 degrees of flexion.  Both examinations revealed him to 
have extension to zero degrees.  In addition, the Board notes 
that a 10 percent disability evaluation represents the 
maximum schedular rating available under Diagnostic Code 
5259.

The Board has also considered, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness. 
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).  However, as noted above, Diagnostic Code 5257 
provides for evaluation of instability of the knee without 
reference to limitation of motion.  As such, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 do not apply to evaluations 
under Diagnostic Code 5257.  See Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996).   Therefore, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for an increased evaluation for his right knee disability.


III. Conclusion

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 
38 C.F.R. § 3.321(b)(1).  In this case, however, there has 
been no showing that the veteran's service-connected 
bilateral knee disabilities have caused marked interference 
with employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disabilities.  In fact, the 
veteran told the April 2002 VA examiner that he was working 
three different jobs and that he had not lost any time even 
though he had had some difficulty with tasks.  In the absence 
of such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
bilateral knee disabilities under the provisions of 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 

ORDER

An evaluation in excess of 10 percent for arthralgia of the 
left knee with a history of tendonitis is denied.

An evaluation in excess of 10 percent for patellofemoral pain 
syndrome with arthralgia of the right knee is denied.




	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


